Citation Nr: 1731704	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  06-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tremors.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from September 8, 2011, and as 70 percent disabling from December 31, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1968 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Veteran and his wife testified before a Veterans Law Judge via live videoconference.  The Veterans Law Judge who presided over that hearing is no longer with the Board and the Veteran subsequently elected to have another Board hearing.  In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.  Transcripts of both hearings are of record.

The Board previously remanded the appeal for development in July 2014 and June 2016.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.






FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's essential tremor was noted within the presumptive period and has demonstrated continuity of symptomatology since that time.

2.  For the entire period on appeal, the Veteran's PTSD has more nearly approximated symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to frequent panic attacks and inability to adapt to stressful circumstances or work with others.  Total social and occupational impairment has not been shown.

3.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the entire period on appeal.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for essential tremor have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2004 and November 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran in this case claims entitlement to service connection for a disability manifested by tremors.  Initially, the Board notes that while the Veteran has at times referred to his tremors as Parkinson's disease, he has not been diagnosed with Parkinson's disease.  Indeed, at the June 2015 hearing, when asked whether his tremors had ever been diagnosed as Parkinson's disease, the Veteran's wife responded that they could not get a definitive answer on that but that nobody has determined that what he has is Parkinson's disease.  At two VA Parkinson's examinations, in January 2011 and November 2015, neither examiner indicated that the Veteran currently or previously had been diagnosed with Parkinson's disease.  In addition, VA treatment records show that while the Veteran reported chronic tremors at mental health consultations, he denied a history of Parkinson's disease and other treatment records are negative for any definitive diagnosis of Parkinson's disease.  The Veteran has been diagnosed with essential tremor, however, which meets the current disability requirement.  The dispositive question is therefore whether this disorder is in any way related to service.  For the following reasons, the Board finds that there is sufficient evidence to grant the claim on a continuity of symptomatology basis.

In this regard, while service treatment records are negative for complaints of tremors or similar neurological problems, a March 2001 VA treatment record shows that the Veteran complained of persistent tremors and a June 2004 private treatment record shows that the Veteran reported tremors of the head and upper limbs since returning from Vietnam.  In an August 2005 statement, the Veteran reported that his tremors started about one year after returning home.  At the June 2014 hearing, the Veteran reported that he first became aware of his tremors shortly after leaving service when his mother noticed that he was shaking.  At the November 2015 VA examination, the examiner remarked that his tremors began around 1971 when his mother told him that he started having them and that his symptoms slowly progressed to the point that his fine motor skills started being affected around 20 years ago.  At the November 2016 hearing, the Veteran again reported that he first became aware of his tremors around 1971 after his mother and sister pointed it out to him.  In addition, VA treatment records show multiple instances where the Veteran has complained of tremors.

The Veteran is competent to report symptoms he has perceived through his senses such as limb shaking, and the Board finds these reports have generally been consistent.  Although a February 1975 VA general medical examination failed to note any tremors, because that examination was provided in connection with a claim for hepatitis, the Board does not find that the lack of corroborating evidence significantly undermines his testimony since the focus of the examination would not have been on the relative stability of his limbs.  Accordingly, the Board finds that the Veteran is credible as to whether he has experienced tremors since within one year of separation from service.  

As essential tremor can reasonably be considered an organic disease of the nervous system, the Board finds that there is sufficient evidence to find that his tremors were noted within the presumptive period and that continuity of symptomatology since that time has been demonstrated.  In light of the above, and affording the Veteran the benefit of the doubt, entitlement to service connection for essential tremor is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers reflect more severe symptoms; higher number reflects less severe symptoms.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The Board finds that the Veteran's PTSD warrants a 70 percent rating for the entire period on appeal.

The Veteran was afforded a VA examination in December 2011.  He reported sleeping only two to three hours per night, nightmares once a month, that he prefers to stay at home, and jumpiness at loud and unexpected noises.  His wife added that he "jumps off the handle easily," is angered over very little things and that he does not like to be around people he does not know well.  He had a history of violence.  Panic attacks were present and the Veteran reported that they occur more than once per week.  The examiner diagnosed PTSD and assigned a GAF score of 65, finding that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships.

A September 2012 private treatment record shows that the doctor noted that the Veteran was disheveled and tearful, depressed and anxious, had poverty of thought and exhibited some psychomotor retardation and had problems with focus concentration, recall and attention.  The Veteran denied suicidal and homicidal ideation and there was no evidence of psychosis or delusions.  The examiner observed fair insight and judgment and assigned a GAF score of 39.

The Veteran underwent another VA examination in December 2013.  The examiner noted depressed mood, anxiety, suspiciousness, panic attack more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances and obsessional rituals which interfere with routine activities.  While recent and immediate memory was mildly impaired, remote memory was intact.  Speech was within normal limits, he was cooperative but reserved, attention was adequate, he was oriented to person, time and place, thought process and content was unremarkable, there were no delusions or hallucinations observed, judgement was good, intelligence was normal, insight was fair and the Veteran denied homicidal or suicidal thoughts.  There was no inappropriate behavior and he had the ability to maintain minimum personal hygiene.  The examiner diagnosed PTSD which he assessed as causing occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran and his wife testified at a Board hearing in June 2014.  His wife stated that the Veteran's symptoms of irritability, anger, insomnia, self-isolation, had worsened over the eleven years since she first met him.

The Veteran underwent another VA examination in October 2015.  The examiner noted depressed mood, anxiety, suspiciousness, panic attack weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances and neglect of personal appearance and hygiene.  The Veteran reported having a good marriage, reluctantly goes with his wife to visit her relatives, will attend church as long as he can sit in the last pew by the door, will interact somewhat with his grandchildren such as building them a playhouse.  His wife gets him out but sometimes he refuses and she goes alone.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran and his wife again testified at a Board hearing in November 2016.  He reported that since 2011, he had been hospitalized several times for anxiety triggered panic attacks, that he is easily startled, has angry outbursts, is easily frustrated, self-isolates, has difficulty concentrating, and forgets where he is going.  His wife also stated that these symptoms had been consistent for at least the last four years.

Upon review of the evidence, the Board finds that a 70 percent rating is warranted for the entire period on appeal.  The Veteran's PTSD has generally been shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to frequent panic attacks and inability to adapt to stressful circumstances or work with others.  Although the December 2011 examiner assessed the Veteran's symptoms as resulting in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the September 2012 private doctor indicated more severe impairment as indicated by the GAF score of 39.  

While the Board finds that a 70 percent rating is warranted, the Board also finds that the criteria for a 100 percent rating are not present.  Although the Veteran's PTSD causes significant occupational and social impairment, he maintained a social relationship with his wife, which he described as "good," occasionally visits relatives, attends church, goes out with his wife and interacts with his grandchildren.  Accordingly, he does not have total social impairment.  Moreover, he has not demonstrated symptoms of such severity, frequency or duration as to equate with total social impairment for the reasons stated above.  Further, with regard to the listed symptoms, the Veteran has been shown to be oriented, with no evidence of hallucinations or delusions and there was no evidence of total loss of memory.  Accordingly, entitlement to a 70 percent rating, but no higher, for the entire period on appeal is granted.

Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, and in light of the Board's grant of a partial increased rating for PTSD, the Veteran is presently assigned a 70 percent PTSD disability rating for the entire period on appeal and has therefore met the schedular criteria for TDIU.  The Veteran is also in receipt of a 20 percent rating for diabetes mellitus, a 10 percent rating for tinnitus and a non-compensable rating for bilateral hearing loss.  In addition, as discussed above, the Board has granted service connection for essential tremor.

In addition to the evidence discussed above, in a September 2012 application for TDIU, the Veteran indicated that he had only two years of high school education and had not received any additional education and training.  At the June 2014 hearing, the Veteran reported that he had spent at least 40 years working in only construction-related jobs, and never had an occupation outside of the construction industry.  At the November 2015 VA examination, the examiner noted that the Veteran's essential tremor slowly progressed to the point that his fine motor skills started being affected around 20 years ago.  The examiner noted that his tremors would preclude labor requiring fine motor tasks, such as mechanical work, handwriting, lifting, using heavy equipment, gripping, or grasping.  In an October 2016 letter, a VA staff psychiatrist stated that the Veteran was totally unemployable as a result of his severe mental and physical problems.

As discussed above, the evidence shows that the Veteran's PTSD has resulted in frequent panic attacks, is easily startled, has angry outbursts, is easily frustrated, has difficulty concentrating, impaired memory, and some psychomotor retardation with problems with focus concentration, recall and attention.  Moreover, his essential tremor precludes most physical labor that his educational and work experienced might otherwise qualify him for such as mechanical work, or physical labor involving lifting, using heavy equipment, gripping, or grasping.  In sum, the Board finds that these impairments would render him unable to maintain employment.  Accordingly, the Board finds the preponderance of the evidence warrants entitlement to TDIU for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).




ORDER

Entitlement to service connection for essential tremor is granted.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a TDIU for the entire period on appeal is granted, subject to the regulations governing payment of monetary awards.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


